SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

972
CA 12-01849
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, AND VALENTINO, JJ.


PATRICIA J. CURTO, PLAINTIFF-APPELLANT,

                     V                                              ORDER

NATIONAL FUEL CORPORATION, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.

HARTER SECREST & EMERY, LLP, BUFFALO (DANIEL J. ALTIERI OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered December 14, 2011. The order, among other
things, granted the motion of defendant to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court